Citation Nr: 1600152	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-08 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether the reduction of the service-connected allergic rhinitis from 10 percent to 0 percent disabling, effective September 1, 2010, was proper.  

2. Entitlement to an increased rating in excess of 10 percent for the service-connected allergic rhinitis.  

3. Entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchial asthma, gastroesophageal reflux disease (GERD) with hiatal hernia, and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from March 2000 to July 2000 and from May 2001 to April 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. During the course of the appeal, the claims file was permanently transferred to the RO in Detroit, Michigan, which now has jurisdiction over the claim on appeal.

The claim which led to the reduction at issue in this appeal was initially a claim for an increased disability rating for the service-connected allergic rhinitis. Considering that this appeal arose from a claim for an increased disability rating, the Board will take jurisdiction of the increased rating claim as part and parcel of the reduction. 

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to an increased rating in excess of 10 percent for the service-connected allergic rhinitis and entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchial asthma, GERD with hiatal hernia, and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Prior to the July 2010 rating decision that reduced the Veteran's rating from 10 percent to 0 percent disabling for his service-connected allergic rhinitis, the RO never informed him of the proposed reduction. 

2. The procedural requirements regarding the reduction of disability ratings were not properly followed, and the procedure undertaken in this case to finalize the Veteran's reduction of benefits resulted in the deprivation of his due process rights.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected allergic rhinitis from 10 percent to 0 percent disabling, effective September 1, 2010, is void ab initio. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required. 

The Merits of the Reduction 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155 (West 2014). When a Veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability. Schafrath, 1 Vet. App. at 594. Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344. The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e).

By way of procedural background, in a November 2008 rating decision, the RO increased the Veteran's disability rating for his service-connected allergic rhinitis from zero percent to 10 percent disabling, effective August 19, 2008. In January 2010, the Veteran filed an informal claim for an increased rating for his service-connected allergic rhinitis.  See the January 2010 statement. At the time of the January 2010 informal claim for increase, the Veteran's combined disability evaluation for compensation purposes was 70 percent. In March 2010, the Veteran underwent a VA examination to determine the current severity of the service-connected allergic rhinitis.  Based upon the March 2010 VA examination results, the RO decreased the disability rating from 10 percent to zero percent disabling, effective September 1, 2010, in a July 2010 rating decision. See the July 2010 rating decision. This resulted in a combined disability evaluation of 60 percent, as of September 1, 2010. In an August 2010 notice of disagreement (NOD) statement, the Veteran stated that his symptoms associated with his service-connected allergic rhinitis had not changed to warrant a zero percent disability rating, and the 10 percent disability rating should continue.

Without reaching the merits of the propriety of the reduction in this case, the Board must find that the reduction is void ab initio due to the RO's failure to adequately follow the procedural requirements set forth in 38 C.F.R. § 3.105(e), regarding reduction in benefits; such a failure particularly deprived the Veteran of adequate due process protections in this case.

In order for a ratings reduction to be properly effected, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.

As was noted in the law and regulations section above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal. A Veteran must be notified at his or her latest address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

It appears that the Veteran was never informed of the proposed reduction. He filed his request for an increased rating in January 2010. The Veteran was afforded a VA examination in March 2010, and based on that examination, his rating was reduced in the July 2010 rating decision. This action resulted in a decrease in his overall combined service-connected disability rating from 70 percent to 60 percent. 

The RO did not propose to reduce the Veteran's disability rating for his service-connected allergic rhinitis, but instead finalized the disability rating without an initial proposal to take such action. Additionally, the RO provided no notice or opportunity to contest the reduction. Importantly, the RO failed to notify the Veteran of his right to a predetermination hearing at which he could provide testimony regarding the current severity of his service-connected allergic rhinitis prior to finalization of the reduction in benefits. The reduction in this case was not proper, and in fact, completely deprived the Veteran of all his due process rights, particularly his right to a predetermination hearing. 

The Board emphasizes that its decision here does not preclude prospective (future) action on the part of the RO to reduce the 10 percent rating after following the correct notification procedures at some later point. Nevertheless, as the reduction effectuated in the July 2010 rating decision is void, the appeal as to that issue is fully resolved. 

Accordingly, the Board finds that the reduction in this case is void ab initio, and the 10 percent disability rating for his service-connected allergic rhinitis is restored, effective September 1, 2010.  See 38 C.F.R. § 3.105(e), (i).


ORDER

Restoration of a 10 percent disability rating for the service-connected allergic rhinitis is granted.  


REMAND

Remand is required to afford the Veteran VA examinations to evaluate the current severity of his service-connected allergic rhinitis, as the last VA examination was conducted in March 2011; to determine whether the Veteran's sleep apnea is caused by his military service, or in the alternative, caused or aggravated by his service-connected disabilities, namely bronchial asthma, GERD with hiatal hernia, and allergic rhinitis; and provide the Veteran with additional VCAA notice regarding the claim for service connection for sleep apnea as secondary to service-connected bronchial asthma, GERD with hiatal hernia, and allergic rhinitis.  
In April 2011, the Veteran appointed the Disabled American Veterans as his representative. See the April 2011 VA Form 21-22. However, in September 2015, the Veteran appointed the Kentucky Department of Veterans Affairs, thereby revoking prior representation by the Disabled American Veterans. See the September 2015 VA Form 21-22. It does not appear that the current representative was given an opportunity to submit argument or procedural documents in support of the Veteran's claims prior to certification to the Board. In order to comply with due process of the law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on the Veteran's behalf.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate the claim for service connection for sleep apnea, to include as secondary to service-connected bronchial asthma, GERD with hiatal hernia, and allergic rhinitis.

2. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected allergic rhinitis. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file. If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3. After all available records have been associated with the Veteran's electronic file, schedule the Veteran for a VA examination by an appropriate physician to determine the nature and severity of his service-connected allergic rhinitis. The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished.

All indicated tests and studies should be conducted, and the examiner should describe all impairment associated with the Veteran's service-connected allergic rhinitis. The examiner must specifically address whether the Veteran has polyps and whether the service-connected allergic rhinitis results in a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

The examiner is advised that the Veteran is competent to report his symptoms and that his reports must be considered in formulating the requested opinion.

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

4.  After all available records have been associated with the Veteran's electronic file, schedule the Veteran for a VA examination by an appropriate physician to determine the etiology of the Veteran's sleep apnea. The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished.

a. The examiner must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination. Any special diagnostic studies deemed necessary must be performed. 

b. With respect to the review of the claims file, the Board calls the examiner's attention to the following:

* The Veteran claims that his sleep apnea is caused by his military service, or in the alternative, caused by his service-connected bronchial asthma, GERD with hiatal hernia, and allergic rhinitis.  

* Service treatment records reflect complaints of sleeping problems. In October 2001, the Veteran visited sick call with complaints of being unable to sleep. The Veteran reported that his father passed away earlier that month and has been unable to sleep since that time. After physical examination testing, the examining physician diagnosed him with adjustment disorder. On his November 2003 report of medical history, the Veteran denied having trouble sleeping. 

* In July 2009, the Veteran underwent an overnight sleep study at his local VA outpatient treatment facility. He was assessed with mild obstructive sleep apnea syndrome. He was placed on a continuous airway pressure (CPAP) machine. The Veteran had a second VA sleep study in January 2013. Results again revealed mild obstructive sleep apnea syndrome with exacerbation in rapid eye movement (REM) sleep. 

* In March 2011, a VA staff physician opined that the Veteran's sleep apnea is not caused or aggravated by his service-connected asthma and GERD based on current medical literature. He concluded that sleep apnea is not caused by his service-connected allergic rhinitis, but rather is as likely as not associated with it. 

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each identified sleep disorder. In regard to EACH identified disorder, namely sleep apnea, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service. The examiner must also provide an opinion as to whether the Veteran's sleep apnea was caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected bronchial asthma, GERD with hiatal hernia, and allergic rhinitis. 

c. All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

5. Provide the Veteran's appointed representative an opportunity to review the Veteran's claims folder, and to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, or any other evidence or argument in support of the Veteran's claim. All efforts made should be documented and incorporated into the electronic file. Notification of this action should be sent to the Veteran and documented in the electronic file. 

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and given the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


